ADVISORY ACTION
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of Claims 1-20 under 35 USC 103 as being unpatentable over Chen in view of Li (see Remarks, pgs. 7-8), the Examiner disagrees. Applicant argues that Chen fails to teach selecting a version of a first content fragment, selecting a version of a second content fragment, and determining a playlist comprises the selected content versions’, in particular arguing that the ‘manifest’ of Chen is not equivalent to the claimed ‘playlist’. 
The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner also notes that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Per Applicant’s admission, Chen [0033] has a server provide manifest files that allows a client to request particular representations of a video, where the video is divided into multiple segments and allows the client device to selectively receive certain encoded versions of each different video segment. That is, the manifest provides a listing and ordering of segments to be played back at the client device (i.e., a playlist).
Applicant overlooks the other citations in the Final Rejection mailed out on 06 April 2022 (hereinafter the Final) pgs. 6-7, which cite Chen [0034-36] which state that the server may pick optimal encoding bitrate for each of the above video segments based on playback statistics received from various client devices. Chen [0057] and [0067] further note that selection of optimal encoding is performed for each segment of the source video based on the collected/analyzed client feedback. As such, Chen (in combination with Li) disclose, teach, and suggest all of the limitations of the claimed invention.  
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421